Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the upper and the lower rolls have longitudinal axes that are parallel, are offset along a pass-line direction and are offset in height” which renders the claim indefinite because it is not clear if all of the axes are collectively parallel and offset or if each of the individual axes are parallel and offset.  For the purposes of examination, this phrase will be interpreted as each of the rolls have an axis with these features, e.g., “each of the upper and the lower rolls has a longitudinal axis that is parallel, offset along a pass-line direction and offset in height relative to each longitudinal axis of the other rolls.”  
Claim 1 also recites “the three gaps having non-linear penetration profile values that vary along a curved line along the pass-line direction” which renders the claim indefinite because it is not clear what a “profile value” is or if the gap define a profile value or each have a value that together define a profile.  For the purposes of examination, this phrase will be interpreted as “the three gaps forming a 
Regarding claim 4, the claim recites “two upper rolls and two lower rolls, the upper rolls and lower rolls being split between the first assembly and second assembly” which renders the claim indefinite because it is not clear if the recited upper and lower rolls are part of the rows of upper rolls and lower rolls recited in claim 1, from which claim 4 depends, or if these are separate from the rows of upper and lower rolls or if these are the same two upper and lower rolls recited in claim 1 that are above and below the pass-line.  For the purposes of examination, this claim will be interpreted as the two upper rolls and two lower rolls being any of the rolls in the upper and lower rows, i.e., these rolls do not have to be the least two upper rolls and the at least two lower rolls recited in claim 1 as being above and below the pass-line.  Further, it is not clear if the split is between the upper rolls being on the first or second assembly and the lower rolls being on the other or if the rolls are split in any manner, e.g., one upper roll on the first assembly and the remaining rolls on the second assembly.  For the purposes of examination, this phrase will be interpreted as the rolls may be split up in any manner between the first and second assembly.  Claims 5 and 6 depend from claim 4 and fail to clarify the indefinite language.
Regarding claim 11, the claims recites “the first and second pairs of rolls are attached to the same rolls or made up of different rolls,” it is not clear how the first and second pairs of rolls could be attached to the same roll as these are all separate rolls with different vertical gaps according to the claim.  For the purposes of examination, this phrase will be interpreted as “the first and second pairs of rolls are made up of different rolls.”  
Regarding claim 12, the claim recites “the second leveling assembly includes at least between 2.5 and 6 times as many rolls as the first leveling assembly” which renders the claim indefinite because it is not clear what is at least between 2.5 and 6, e.g., between 2.5 and 6 or at least 2.5.  For the purposes of examination, this phrase will be interpreted as between 2.5 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0089044 A1 to Tondo.
Regarding claim 1, Tondo teaches a metal strip leveler configured to balance position and negative stresses in a metal strip having a stress profile that is asymmetrical along its thickness (Abstract; Figs. 1-2), the leveler comprising: 
a row of upper rolls 12a-m and a row of lower rolls 11a-n that are arranged to define an undulating path for the passage of the metal strip in a pass-line direction along a pass line (Fig. 1; Para. [0005]); 
the upper and the lower rolls have longitudinal axes that are parallel, are offset along the pass-line and are offset in height (Fig. 1; Para. [0005]), 
the upper and lower rolls are imbricated to define an undulating path by vertical penetration of the rolls into the pass-line (Figs. 1 and 2; Paras. [0002] and [0006]-[0008]; the rolls are imbricated and Fig. 1 shows the undulating path by vertical penetration of the rolls into the pass-line); 
wherein at least two of the upper rolls and two of the lower rolls are arranged respectively above and below the pass-line to form three vertical penetration gaps into the pass-line (Figs. 1, 2, and 9; Paras. [0002], [0006]-[0008] and [0063]; Fig. 1 shows at least two of the upper and lower rolls arranged respectively above and below the pass line to form vertical penetration gaps into the pass line, e.g., at least rolls 12a, 12b, 11a, and 11b have vertical penetration into the pass-line), the three gaps having non-linear penetration profile values that vary along a curved line along the pass-line direction (Figs. 1, 2, and 9; Paras. [0002], [0006]-[0008] and [0063]; the upper and lower rolls are imbricated with “the imbrication decreasing in the direction the sheet runs” and the arrangement of the rolls may be modified to provide different force profiles on a sheet along the pass-line direction, which is shown in Fig. 9 as having a curved convex or concave profile in the pass-line direction with respect to the linear portion, e.g., the first 5 points in line 73 for a -0.1 mm adjustment form a nonlinear penetration profile that vary in a curved concave and convex manner along the pass-line direction).
Regarding claim 7, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising the profile of linear penetration values in the pass-line direction decreases from an entry toward an exit of at least one strip leveling portion along the pass line (Figs. 1, 2, and 9; Paras. [0002], [0006]-[0008] and [0063]; the linear penetration values in line 73 decreases from the entry toward the exit).
Regarding claim 8, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising at least two tensioners 31, 32 are arranged upstream and downstream respectively of at least one group of upper and lower rolls, for subjecting the strip to a tensile stress (Fig. 1; Para. [0005]; 31 and 32 are “tensioning drums arranged in an ‘S-shaped’ configuration” and are upstream and downstream of the upper and lower rolls).
Regarding claim 10, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising a PLC control unit and/or control by an operator, wherein the PLC control unit has a data medium containing different stress profile models as a function of the mechanical properties of different 
Regarding claim 11, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), wherein the at least three vertical gaps between the first pairs of successive upper and lower rolls have a first profile of non-linear penetration values on an operator side (Fig. 9; for line 73, the first three vertical gaps result in a profile having a concave shape) and at least three vertical gaps between the second pairs of successive upper and lower rolls have a second profile of non-linear penetration values different from the first profile on the motor side (Fig. 9; for line 73, the second three vertical gaps result in a profile having a convex shape, i.e., different than the first profile), in which the first and second pairs of rolls are attached to the same rolls or made up of different rolls (Fig. 1; the rolls are different).
Regarding claim 13, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), wherein curved line is convex or concave (Fig. 9; for line 73, the first three vertical gaps result in a profile form a concave shape in the pass line direction and the second three vertical gaps form a profile having a convex shape in the pass line direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of WO 2018167029 A1 to Hausmann.
Regarding claim 2, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising a first leveling assembly in which the two upper rolls and the two lower rolls are arranged (Figs. 1-2; Paras. [0005]-[0008]; the upper and lower rolls are arranged on a first leveling assembly). 
However, Tondo fails to explicitly teach each of the two upper rolls and the two lower rolls incorporating respective individual vertical adjustment in the thickness directions of the strip.
Hausmann teaches a multi-roll leveler (Abstract; Fig. 2) comprising two upper rolls 2-5 and two lower rolls 6-9 and each of the two upper rolls and the two lower rolls incorporating respective individual vertical adjustment 12, 13 in the thickness directions of the strip (Fig. 2; P. 10, Lns. 23-25; each roll has a vertical adjusting element 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to include the individual vertical adjustment elements of Hausmann so that the rolls can be better positioned and adjusted depending on the deformities and shape of the sheet and the desired straightening operation (Hausmann, P. 10, Ln. 35 through P. 11, Ln. 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of U.S. 2015/0251235 A1 to Smith in further view of Hausmann.
Regarding claim 3, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2).  Tondo teaches a leveler having a single leveling assembly (Fig. 1).
However, Tondo fails to explicitly teach the leveler further comprising at least one second leveling assembly, the two upper rolls and the two lower rolls are arranged in the at least one second leveling assembly, the second leveling assembly comprises an upper cassette and a lower cassette of a multi-roll leveler, in which the upper rolls are in the upper cassette and the lower rolls are in the lower cassette; at least one of the upper and lower cassettes incorporates, for each of the rolls thereof, an 
Smith teaches a multi-roll leveler system (Fig. 1B) comprising at least one first and one second leveling assembly (Fig. 1B, Para. [0034]; the leveler has leveling assemblies 114, 115, and 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to include the first, entry leveling assembly of Smith so that the work performed by the rolls at different areas of the leveler can be controlled to better suit the work required for the sheet at that location with the first, entry rolls subjecting the sheet to greater stress so that the second set of rolls may better shape the strip (Smith, Paras. [0034]-[0035] and [0038]-[0039]; discussing that separating the rolls into different assemblies allows the entry and exit rolls to have different torque or speed and the entry rolls exerting a greater stress on the sheet so that the shape and properties of the sheet is easier to change).
Further, modifying Tondo to include a first, entry leveling assembly results in the leveling assembly of Tondo becoming the second leveling assembly comprising the two upper rolls and the two lower rolls are arranged in the at least one second leveling assembly (Fig. 1; Paras. [0005]-[0006]), the second leveling assembly comprises an upper cassette 14 and a lower cassette 13 of a multi-roll leveler, in which the upper rolls are in the upper cassette 14 and the lower rolls are in the lower cassette 13 (Figs. 1-2; Paras. [0005]-[0006]).
Hausmann teaches a multi-roll leveler (Abstract; Fig. 2) comprising an individual vertical adjustment element 12, 13 for adjusting each roll in relation to the respective cassettes, in which the adjustment element includes a mechanical actuator or servomotor (Fig. 2; P. 8, Lns. 25-29 and P. 10, Lns. 23-25; each roll has a vertical adjusting element 12, 13 that is machine actuated, i.e., mechanically actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one cassette in the leveler of Tondo to include the individual vertical adjustment elements of Hausmann so that the rolls can be better positioned and adjusted depending on the deformities and shape of the sheet and the desired straightening operation (Hausmann, P. 10, Ln. 35 through P. 11, Ln. 6).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of Smith.
Regarding claim 4, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising a first leveling assembly, two upper rolls, and two lower rolls (Figs. 1-2 show the leveler having a leveling assembly with at least two upper and lower rolls).  
Tondo fails to explicitly teach a second leveling assembly and the two upper rolls and the lower rolls being split between the first assembly and the second assembly.
Smith teaches a multi-roll leveler system (Fig. 1B) in which the rolls are split up into multiple leveling assemblies (Fig. 1B, Para. [0034]; the leveler has leveling assemblies 114, 115, and 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to separate the rolls into multiple leveling assemblies as taught by Smith so that the work performed by the rolls at different areas of the leveler can be controlled to better suit the work required for the sheet at that location (Smith, Para. [0034]; discussing that separating the rolls into different assemblies allows the entry and exit rolls to have different torque or speed). It is noted that providing a second leveling assembly including rolls results in the two upper rolls and the two lower rolls being split between the first assembly and second assembly.
Regarding claim 5, modified Tondo teaches the leveler as claimed in claim 4 (Figs. 1-2), further comprising the first rolls of the second leveling assembly are arranged using non-linear penetration values in a concave or a convex manner, the non-linear penetration values being greater than the linear 
Regarding claim 6, modified Tondo teaches the leveler as claimed in claim 5 (Figs. 1-2), further comprising the second leveling assembly has several pairs of upper and lower cassettes arranged in succession along the pass line direction (modified Tondo has a second assembly 115, 116 including two assemblies in succession, as shown in Smith Fig. 1B, and the assemblies would include the upper and lower cassettes of Tondo).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of Hausmann in further view of U.S. 4286452 A to Schneider.
Regarding claim 9, modified Tondo teaches the leveler as claimed in claim 2 (Figs. 1-2). 
However, modified Tondo fails to explicitly teach a second leveling assembly that includes at least 2.2 times as many rolls as the first leveling assembly.
Schneider teaches a multi-roll leveler for straightening elongated workpieces (Abstract) including a first leveling assembly including the first three rolls of the straightening assembly (Fig. 1; Col. 2, Lns. 59-68 and Col. 3, Lns. 63-67).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Tondo to include the first leveling system of Schneider so that the workpiece being introduced can be properly centralized and passed to the rest of the straightening assembly regardless of its shape (Schneider, Col. 2, Lns. 14-58).
Further, modified Tondo teaches the second leveling assembly having at least 2.2 times as many rolls as the first leveling assembly because the first 3 rolls are separated into the first assembly and the second assembly includes the remaining 16 rolls, i.e., 5.33 times the rolls.
Regarding claim 12
However, modified Tondo fails to explicitly teach the second leveling assembly includes at least between 2.5 and 6 times as many rolls as the first leveling assembly.
Schneider teaches a multi-roll leveler for straightening elongated workpieces (Abstract) including a first leveling assembly including the first three rolls of the straightening assembly (Fig. 1; Col. 2, Lns. 59-68 and Col. 3, Lns. 63-67).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Tondo to include the first leveling system of Schneider so that the workpiece being introduced can be properly centralized and passed to the rest of the straightening assembly regardless of its shape (Schneider, Col. 2, Lns. 14-58).
Further, modified Tondo teaches the second leveling assembly having at least 2.5 and 6 times as many rolls as the first leveling assembly because the first 3 rolls are separated into the first assembly and the second assembly includes the remaining 16 rolls, i.e., 5.33 times the rolls.
Response to Arguments
Applicant’s amendments and arguments filed October 12, 2021, with respect to the 35 USC 112 rejections 3, 9-10 and 13 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 3, 9-10, and 13 have been withdrawn. 
Applicant's amendments and arguments have been fully considered with respect to the remaining rejections under 35 USC 102, 103 and 112 but they are not persuasive.
Applicant states that claims 1, 4, 11 and 12 have been amended in response to the 35 USC 112 rejection.  However, as discussed above in the rejections under 35 USC 112, the amendments to these claims did not address all of the indefiniteness issues and some of the amendments introduced additional indefiniteness issues.
Regarding the rejection of claim 1 under 35 USC 102, Applicant argues that Tondo does not teach “at least two of the upper rolls and two of the lower rolls are arranged respectively above and 
Applicant also argues that Tondo does not teach “a metal strip leveler configured to balance positive and negative stresses in a metal strip having a stress profile that is asymmetrical along its thickness.”  Remarks, P. 8.  This argument has been considered and it is not persuasive because Applicant has not pointed to any structural differences between the claimed apparatus and the apparatus of Tondo (see MPEP 2114, “[a]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v Bausch & Lomb, Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990)).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725